  Case 16-07107         Doc 38     Filed 03/13/19 Entered 03/13/19 11:11:30              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-07107
         LOIS L DRAYER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/01/2016.

         2) The plan was confirmed on 04/25/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/08/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-07107       Doc 38       Filed 03/13/19 Entered 03/13/19 11:11:30                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $24,274.12
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $24,274.12


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,097.65
    Other                                                                   $10.56
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,108.21

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
500 FAST CASH                   Unsecured         520.00           NA              NA            0.00       0.00
AAA CHECKMATE                   Unsecured      1,065.57            NA              NA            0.00       0.00
ACL LABORATORIES                Unsecured         219.00           NA              NA            0.00       0.00
ADVOCATE ILLINOIS MASONIC CTR   Unsecured          15.00           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP          Unsecured          74.00           NA              NA            0.00       0.00
ADVOCATE PROFFESIONAL GROUP     Unsecured          15.00           NA              NA            0.00       0.00
ALLIANCE ONE                    Unsecured          86.00           NA              NA            0.00       0.00
ALLIED INT                      Unsecured         200.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE       Unsecured         240.67      3,953.70        2,006.84      2,006.84        0.00
AMERICASH LOANS                 Unsecured         861.19           NA              NA            0.00       0.00
APRIA HEALTHCARE                Unsecured          11.00           NA              NA            0.00       0.00
ARBOR TRAIL APTS                Unsecured           0.00           NA              NA            0.00       0.00
COLLECTION COMPANY OF AMERIC    Unsecured         155.00           NA              NA            0.00       0.00
COLLECTION SYSTEMS INC          Unsecured          76.00           NA              NA            0.00       0.00
CORPORATE AMERICA FAMILY CU     Unsecured      2,746.73            NA              NA            0.00       0.00
CREDIT FIRST                    Unsecured         409.40        455.85          455.85        409.04        0.00
CREDIT FIRST NATIONAL ASSOC     Unsecured         300.00           NA              NA            0.00       0.00
CREDIT ONE BANK                 Unsecured         331.00           NA              NA            0.00       0.00
CREDIT PROTECTION ASSOC         Unsecured         280.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE          Unsecured          77.00           NA              NA            0.00       0.00
GLOBAL PAYMENTS                 Unsecured      1,215.46            NA              NA            0.00       0.00
H & F LAW                       Unsecured         669.00           NA              NA            0.00       0.00
H&R ACCOUNTS                    Unsecured          31.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured         236.00           NA              NA            0.00       0.00
ILLINOIS LENDING CORP           Unsecured      1,104.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      4,243.11       5,369.58        5,369.58      4,818.22        0.00
INTERNAL REVENUE SERVICE        Priority       2,439.63       9,325.05        9,325.05      9,325.05        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         588.30        596.30          596.30        535.07        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         311.16          311.16        279.21        0.00
LVNV FUNDING                    Unsecured         331.00        376.18          376.18        337.55        0.00
MONEY MARKET PAYDAY EXPRESS     Unsecured         775.41           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-07107       Doc 38        Filed 03/13/19 Entered 03/13/19 11:11:30                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
NUVELL CREDIT CO                 Secured              NA             0.00          0.00           0.00        0.00
NUVELL CREDIT COMPANY LLC        Unsecured     12,456.13              NA            NA            0.00        0.00
ONE CLICK CASH                   Unsecured         325.00             NA            NA            0.00        0.00
ORAL SURGERY CENTER              Unsecured          85.00             NA            NA            0.00        0.00
PALOS ANESTHESIA ASSOCS~         Unsecured         121.00             NA            NA            0.00        0.00
PALOS COMMUNITY HOSPITAL         Unsecured         250.00             NA            NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      8,298.98              NA            NA            0.00        0.00
PRARIE MANOR REHAB               Unsecured      3,417.00              NA            NA            0.00        0.00
PREMIER BANK CARD                Unsecured         311.16             NA            NA            0.00        0.00
PRIMARY HEALTHCARE ASSOCIATE     Unsecured          44.00             NA            NA            0.00        0.00
PROFESSIONAL COLLECTION AGENC    Unsecured         390.00             NA            NA            0.00        0.00
PROGRESSIVE                      Unsecured         275.83             NA            NA            0.00        0.00
QUEST DIAGNOSTIC                 Unsecured          19.00             NA            NA            0.00        0.00
SIR FINANCE                      Unsecured         705.29        1,175.00      1,175.00      1,054.35         0.00
SPEEDYRAPID CASH                 Unsecured         400.33          446.42        446.42        400.58         0.00
ST JAMES HOSPITAL & HEALTH CTR   Unsecured         105.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00                $0.00                $0.00
      Mortgage Arrearage                                        $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                   $0.00                $0.00                $0.00
      All Other Secured                                         $0.00                $0.00                $0.00
TOTAL SECURED:                                                  $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
       All Other Priority                                   $9,325.05          $9,325.05                  $0.00
TOTAL PRIORITY:                                             $9,325.05          $9,325.05                  $0.00

GENERAL UNSECURED PAYMENTS:                             $10,737.33             $9,840.86                  $0.00


Disbursements:

       Expenses of Administration                               $5,108.21
       Disbursements to Creditors                              $19,165.91

TOTAL DISBURSEMENTS :                                                                           $24,274.12




UST Form 101-13-FR-S (09/01/2009)
  Case 16-07107         Doc 38      Filed 03/13/19 Entered 03/13/19 11:11:30                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
